DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R.        § 1.55.
Terminology Used in the Application
The present specification and claims appear to use the term “α-olefin” to encompass a broader class of compounds than is typically designated by this term.  Specifically, the term “α-olefin,” as used in the present application, encompasses styrene.  Thus, when applicant specifies in the claim language that an elastomeric polymer is obtainable by the anionic polymerization of a diene monomer and one or more “α-olefin,” the elastomeric polymer may be a styrene-butadiene rubber (i.e., SBR).  A more standard usage of the term “α-olefin” is presented in G. R. Lappin et al. Olefins, Higher, in Kirk Othmer Encyclopedia of Chemical Technology, 20 pages, first published 2010.
Claim Objections
Claims 26, 32, 33, and 38 are objected to because of the following informalities.
Considering Claim 26: One of the structures recited by claim 26 includes the functional group Si(Bz)3.  One of ordinary skill in the art would reasonably understand the abbreviation “Bz” to mean benzoyl.  The claim is not rejected as indefinite because the term “Bz” would be clearly understood to mean benzoyl.  However, applicant should clarify whether this is the intended meaning of the term “Bz” or whether applicant intended the abbreviation “Bz” to mean benzyl, generally abbreviated as “Bn.”
Considering Claim 32: Claim 32 refers to the “polymerization initiator used in (I).”  It is substantially clear that the term (I) here refers to the step (i) used in the product-by-process limitation of claim 21 directed to the second elastomeric polymer.  Applicant should replace the term “(I)” with “(i).”  If the examiner’s interpretation of the claim language is not consistent with applicant’s intent, applicant should correct the claim language.
Considering Claim 33: Unless applicant has a reason to maintain the existing spelling for the compounds identified as “1-vinylnaphthene” and “2-vinylnaphthene,” applicant should use the more standard spelling “vinylnaphthalene.”
Considering Claim 38: The Markush group of claim 38 lists the species “tread band” and “the tread band.”  Applicant should remove what appears to be a duplicate entry.
Improper Markush Claim
Claim 33 is rejected on the basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  See MPEP § 2117.
The Markush grouping of the “one or more” of six alternatives recited by claim 33 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the first 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 25-28, 33, 34, and 39-41 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 25-28: Claims 25 and 28 are indefinite because it is unclear what the terms “(III),” “polymer chain ends,” and “obtained in (I)” refer to.  With respect to claim 25, the claim is interpreted as requiring that the first elastomeric polymer be prepared or modified in a process that includes a compound of formula (1) or (12), as recited by claim 25.  In claim 28 it is further unclear whether there are words missing and whether the term “ends” is acting as a noun or a verb.  Claim 28 is not further considered on the merits because the examiner cannot make a reasonable interpretation of the claim language.
Considering Claim 33: Claim 33 recites that the derivatives of styrene are those “such as” several alternatives.  The claim is indefinite because it is not clear whether the limitations following the term “such as” are required limitations or optional limitations.  For the purpose of further examination, the terms following “such as” are interpreted to be optional limitations.
Considering Claim 34: Claim 34 recites that the first polymer and the second polymer “are a random polymer.”  The claim is indefinite because it is not clear whether the claim language is requiring that: (1) both the first and second polymer be part of a single “random polymer”; or (2) each of the first and second polymer be a random polymer.  For the purpose of further examination, the latter interpretation is adopted by the examiner.
Considering Claim 39: Claim 39 recites that the first polymer is obtainable by “coupling of the polymer chains obtained in (I) by a coupling agent.”  The claim is indefinite because there is no antecedent basis for the term “(I)” (or “(i)”) with respect to the first elastomeric polymer.  For the purpose of further examination, claim 39 is interpreted as requiring that the first elastomeric polymer be obtainable by coupling of the polymer chain obtained from the anionic polymerization used in preparing the first elastomeric polymer.
Considering Claims 40 and 41: Claims 40 and 41 both depend from claim 21.  Claims 40 and 41 are indefinite because the various chemical groups referred to in the claim language (e.g., R** in claim 40 and R9e in claim 41) do not have antecedent basis in any of claims 21, 40, or 41.  These claims are not further considered on the merits.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was  1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 21-27, 29-39, and 43 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2014/0329930 (“Sato”).
Considering Claims 21, 23, 31-35, and 43: Sato teaches a tire containing a rubber composition.  (Sato, Abstract; ¶ 0243).  Sato teaches that the rubber composition contains 100 parts by mass of a rubber component and 1 to 30 parts by mass of a low molecular weight conjugated diene polymer.  (Id. ¶ 0020).  
Sato teaches that the rubber component is a mixture of two styrene-butadiene rubbers (i.e., SBR) identified by Sato as SBR (A) and SBR (B).  (Id.).  The difference between the SBR (A) and SBR (B) of Sato is that the SBR (A) has a lower styrene content than the SBR (B).  (Id.).  Sato teaches that the SBR (A) and SBR (B) have a weight average molecular weight (i.e., Mw) of between 150,000 and 1,500,000.  (Id.).
Sato teaches that the low molecular weight conjugated diene polymer has a Mw of between 1,000 and 150,000.  (Id.).  Sato teaches an example of the low molecular weight conjugated diene polymer with a Mw of 21,000.  (Id. 20, Table 1, Low molecular weight copolymer (4)).
Sato teaches that both the SBR components and the low molecular weight conjugated diene polymer are prepared through anionic polymerization of a butadiene monomer (i.e., a conjugated diene monomer) and styrene (i.e., an α-olefin, as this term is used in the present application) in hexane (i.e., an organic solvent) in the presence of n-BuLi (i.e., a polymerization initiator).  (Id. ¶ 0200-0203, 0236, 0188).  The n-BuLi taught by Sato reads on the initiator of claims 21, 31, 32, and 43.  The styrene and butadiene of Sato read on the α-olefin and conjugated diene of claims 21 and 33.  Because Sato does not identify the polymers as block copolymers, one of ordinary skill in the art would reasonably understand them to be random copolymers, meeting the “random polymer” limitation of claim 34.
Id. 23, Table 3, Example 12; 20 Table 1, Copolymer (1)).  Sato teaches that the composition is formed into a tread shape, assembled into a tire, and vulcanized.  (Id. ¶ 0243).
The SBR (B) in this example reads on the “first elastomeric polymer” of claim 21.  The low molecular weight conjugated diene polymer in the example reads on the “second elastomeric polymer” of claims 21 and 23.
Sato does not teach that that SBR (B) used to make the example tire has a Mw falling within the 300,000 to 4,000,000 range recited by claim 21.  However, Sato teaches generally teaches that the SBR (B) has a Mw of between 150,000 and 1,500,000.  (Id. ¶ 0020).  This range overlaps with the claimed range.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  Sato is analogous art because it is directed to the same field of endeavor as the claimed invention, namely tires.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the portion of the range taught by Sato that overlaps with the claimed range, and the motivation to have done so would have been, as Sato suggests, that the overlapping portion is a suitable range for the molecular weight of an SBR component of the tire.
Sato also does not teach that the method of preparing the example low molecular weight conjugated diene polymer includes the step of coupling the polymer chains with a coupling agent or that the example low molecular weight conjugated diene polymer has the coupling rate recited by claims 21 and 35.  However, Sato teaches that a silicon- or tin-based coupling agent is used in the preparation of the SBR components.  (Sato, ¶¶ 0149-0150).  Sato teaches that the use of a coupling agent affects the processability of the composition and the fuel economy of the resulting tire.  (Id. ¶ 0151).  Based on the similarity in chemical structure between the SBR polymers of Sato and the low molecular weight conjugated diene polymer of Sato (which is also an SBR), one of ordinary skill in the art would have had a reasonable expectation that the use of 
Considering Claim 22: Sato teaches that the rubber composition contains 100 parts by mass of SBR components and 1 to 30 parts by mass of the low molecular weight conjugated diene polymer.  (Sato, ¶ 0020).
Considering Claim 24: Sato teaches an example of a composition containing 100 parts of the SBR rubbers, 15 parts of a low molecular weight conjugated diene polymer, and 10 parts of aromatic oil (i.e., an extender oil).  (Sato, 23, Table 3, Example 8; ¶¶ 0175-0176).
Considering Claims 25-27: Sato teaches that the SBR may be modified with N-methyl-2-pyrrolidone.  (Sato, ¶¶ 0116, 0097-0100).
Considering Claims 29 and 30: Sato teaches that the coupling agent is silicon tetrachloride or tin tetrachloride.  (Sato, ¶ 0150).
Considering Claims 36 and 37: The example of Sato contains 60 parts of the SBR (B), 40 parts of the SBR (A), and 5 parts of the low molecular weight conjugated diene polymer.  (Sato 23, Table 3, Example 12).  These three components read on the “crosslinkable elastomeric composition” of the claims.  The SBR (B) and low molecular weight conjugated diene polymer component read on the “polymer blend” of the claims.  Thus, it is calculated that in the example the crosslinkable elastomeric composition comprises about 62 phr (i.e., 65 ÷ 105) of the polymer blend and the crosslinkable elastomeric composition comprises about 8 phr (i.e., 5 ÷ 65) of the conjugated diene polymer component (i.e., second elastomeric polymer).
Considering Claim 38: Sato teaches that the composition is used in a component of a tire that may be the tread.  (Sato, ¶¶ 0184-0185).
Claim 42 is rejected under 35 U.S.C. § 103 as being unpatentable over            US 2014/0329930 (“Sato”) as applied above to claim 21, and further in view of           WO 2014/040639 (“Thiele”).
Considering Claim 42: The teachings of Sato are discussed above with respect to the obviousness rejection of claim 21.
	Sato does not teach that the chain ends of the low molecular weight conjugated diene polymer are modified by a silane sulfide having the structure recited by claim 42.  However, Thiele teaches silane sulfide modification agents for use in tire tread compositions.  (Thiele, 1).  Thiele teaches a silane sulfide modification agent having the following structure:

    PNG
    media_image1.png
    34
    356
    media_image1.png
    Greyscale

(Id. 15).  This compound of Thiele reads on the compound of claim 42 where M* is silicon, x2’ is 3, y2’ is 0, s2’ is 2, t2’ is 0, u2’ is 2, R1 is methyl (i.e., C1 alkyl), R3 is divalent C3 alkyl, and R4 is methyl (i.e., C1 alkyl).  Thiele is analogous art because it is directed to the same field of endeavor as the claimed invention, namely rubber compositions used in making tires.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the silane sulfide modification agent of Thiele to modify the polymer components of Sato, and the motivation to have done so would have been, as Thiele suggests, that these modifies achieve tire treads with “low heat build up, low rolling resistance, good wet trip and ice grip, in combination with a good balance of other desirable physical and chemical properties.”  (Id. 1).
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons. US Pat. 4,748,168 describes the use of mixtures of SBR rubbers having different glass transition temperatures in tire treads.  US Pat. 4,929,679 teaches the use of mixtures of SBR rubbers having different styrene content and vinyl bond content in a tire tread.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767